Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 14, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  127780(87)                                                                                          Michael F. Cavanagh
  127823(92)                                                                                          Elizabeth A. Weaver
  127836                                                                                                     Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  BEVERLY HEIKKILA, as Personal                                                                       Stephen J. Markman,
                                                                                                                     Justices
  Representative of the ESTATE OF SHERI
  L. WILLIAMS,

               Plaintiff-Appellee, 

  v      	                                                         SC: 127780, 127823, 127836
                                                                   COA: 246761
                                                                   Monroe CC: 00-011135-NI
  NORTH STAR TRUCKING, INC.,

           Defendant, 

  and
  MARC ROLLAND SEVIGNY and J.R.
  PHILLIPS TRUCKING, LTD. 

             Defendants-Appellees, 

  and
  NORTH STAR STEEL CO., 

           Defendant-Cross- 

           Plaintiff-Appellant, 

  v
  INTERNATIONAL MILL SERVICE, INC. 

             Defendant/Cross- 

             Defendant-Appellee. 

  ___________________________________

       On order of the Chief Justice, the motion by plaintiff-appellee for extension to
  November 21, 2005 of the time for filing her supplemental brief is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 14, 2005                   _________________________________________
                                                                              Clerk